FLaNdy, J.,
dissented, as follows :
I cannot concur in the opinion of the majority of the court upon the point of the refusal of the court below to allow the examination of the witness, Walker, proposed on the part of the prisoners, as upon cross-examination.
It appears that that witness had been called and examined by the state, and testified merely that he had seen the prisoners on the day when the killing took place, riding together, and the direction from which they came, and that one of them inquired' of the others, at a particular point, which was the way to go. The prisoners thereupon proposed to interrogate the witness *971whether he had seen the wound of which the deceased died, and what was its size and character ? No connection between this alleged cross-examination and the statements of the witness in chief was shown or suggested, nor does it appear that the object of the cross-examination was to lay the foundation for impeaching the credit of the witness. The question presented, therefore, is, whether a witness called by one party and examined in chief upon a distinct and isolated fact, may be examined by the other party by way of cross-examination upon points not embraced in the examination in chief, but pertinent to the general merits of the case.
A difference of opinion upon this point exists between courts whose opinions are entitled to the greatest respect. In Massachusetts it has been held that a witness who has been sworn and examined as to an isolated fact, may be fully cross-examined as to the whole case. Moody v. Rowell, 17 Pick., 499. And the same rule appears to be sanctioned in England, in the case of Rex v. Brooke, 2 Stark. Rep. (3 Eng. Com. Law Rep.), 472. On the contrary, the weight and number of authorities sanction the rule that a party has no right to cross-examine a witness except as to the facts and circumstances connected with the matters stated in his direct examination, -unless it be to open the way to impeach his credit. Harrison v. Rowan, 3 Wash. C. C. Rep., 580; Ellmaker v. Buckley, 16 S. & R., 72; Floyd v. Bovard, 6 Serg. & Watts, 75; Philadelphia and Trenton Railroad Company v. Stimpson, 14 Peters, 448.
I consider this latter rule as founded on the sounder reason, and as establishing the better practice.
Cross-examination, ex vi termini, must relate to what has been stated by the witness on his examination in chief and it could not properly be denominated cross-examination when it extended to new matter about which the witness had given no testimony. Suppose the first witness introduced by the plaintiff testifies only to an isolated fact, as, for ■ example, the execution of a document relied on by the plaintiff as evidence. Would it be competent for the defendant to anticipate the merits of the case to be developed by the plaintiff, and, by way of cross-examination, to examine the witness as to matters which he sup*972posed to be involved in establishing the plaintiff’s case, and go into the merits of the whole case ? Such a course would scarcely be sanctioned or tolerated by any court. And why % Because it would tend to subvert the regular order of presenting the case, and lead to confusion. And the same principle would seem to apply to the examination of every witness by either party in any stage of the cause; and this is shown by the general rule of practice in the examination of witnesses. That rule is, that the party calling the witness examines him in chief ; the adverse party then cross-examines him, and the party calling him then re-examines him, if necessary, for the purpose of explanation of the matters of the previous examination, and he is then dismissed. But if, upon cross-examination, the witness could be examined as to new matter not embraced in his examination in chief, this rule of proceeding must be abandoned. For the party by whom the witness was called would certainly have the right to cross-examine as to the new matter, and the other party would have the right, upon general principles, to re-examine. This would occasion two examinations of the same witness by each party, and the party not calling him would have the closing examination, which is contrary to principle and the established rules of procedure. That principle is, that a party calling a witness and examining him as to a particular matter, takes the affirmative of the matter proposed to be proved by him, and the witness is to be regarded as then introduced and before the court only for that purpose. The cross-examination is by way of response to the special matter proved and for the purpose of disproof or explanation of it. And the same principle which governs the pleadings between the parties should regulate the exhibition of the proof upon the trial. And as each pleading should be strictly in answer to that to which it applies, so the cross-examination of each witness should be confined to the matter testified in his examination in chief, in order to produce certainty and distinctness in ascertaining the facts to be proved.
This course, while it is sanctioned by the rules of logical proceeding, can be productive of no prejudice to a party desiring to prove by the witness other matters than such as are embraced in the examination in chief; for it is well settled that he may *973afterwards introduce him as bis own witness to prove any matters pertinent to the merits of the cause, and that the adverse party having called him, is thereby precluded from objecting to his competency or from impeaching his credibility.
It is no just objection to this view of the subject that the party, against whom the witness is originally called, should not be compelled to introduce him as his own witness to the new matter, and thereby preclude himself from impeaching his credit. For, if he would rely upon the new matter proved by the witness, it would be against his interest to impeach him, and it is to be presumed that, if he wished to impeach him, he would not introduce him to prove material facts in his case.
In nearly all the cases which are cited in the books to show that a witness called and examined as to a single fact, may be cross-examined as to the whole case, it will be found, on close examination, that they hold merely that, when a witness is examined as to one fact or point in the cause, he is a witness for all purposes pertinent to the issue, so far as to preclude the party introducing him, from discrediting him, or from objecting to him on the ground of interest. This is the extent of the rule held in Fulton Bank v. Stafford, 2 Wend., 285; Varick v. Jackson, ib., 200, 201; Morgan v. Bridges, 2 Stark Rep., 314; Murrill v. Inhabitants of Berkshire, 11 Pick., 273, 274; Webster v. Lee, 5 Mass., 336. And it will be perceived in these and other cases of the same character that the term “ cross-examination ” is used in a very loose and general sense to signify the right of the adverse party to avail himself of the testimony of the witness introduced on the other side generally, and not with reference to the mode in which the testimony of such witness is to be brought out. And none of these cases present the case of an effort, upon cross-examination, to bring out testimony not pertinent to the matter testified to by the witness in his examination in chief.
The case of Moody v. Rowell, above cited, is the only direct adjudication which I have been able to find sustaining that position, and believing it to be not well founded in principle or sustained by authority, I cannot accede to its correctness.
*974I am therefore of opinion that the ruling of the eonrt below upon this point is correct.